          Case 1:19-cr-00808-VEC Document 114 Filed 10/29/20 Page 1 of 3
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 10/29/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   19-CR-808 (VEC)
                 -against-                                      :
                                                                :         ORDER
 SALIFOU CONDE,                                                 :
 ABRAHIM DUKURAY,                                               :
 ABOUBAKAR BAKAYOKO,                                            :
 SYLVAIN GNAHORE,                                               :
 ISSIAGA SYLLA                                                  :
 and                                                            :
 ALSENY KEITA,                                                  :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f), to confirm the

Government’s disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and to summarize the possible consequences of violating those obligations.

        The Government must disclose to the defense all information “favorable to an accused”

that is “material either to guilt or to punishment” and that is known to the Government. Id. at 87.

This obligation applies regardless of whether the information would itself constitute admissible

evidence. The Government shall disclose such information to the defense promptly after its

existence becomes known to the Government so that the defense may make effective use of the

information in the preparation of its case.

        As part of these obligations, the Government must disclose any information that can be

used to impeach the trial testimony of a Government witness within the meaning of Giglio v.

United States, 405 U.S. 150 (1972), and its progeny. Such information must be disclosed

sufficiently in advance of trial in order for the defendant to make effective use of it at trial or at

such other time as the Court may order.
         Case 1:19-cr-00808-VEC Document 114 Filed 10/29/20 Page 2 of 3




       The foregoing obligations are continuing ones and apply to materials that become known

to the Government in the future. Additionally, if information is otherwise subject to disclosure, it

must be disclosed regardless of whether the Government credits it.

       In the event the Government believes that a disclosure under this Order would compromise

witness safety, victim rights, national security, a sensitive law-enforcement technique, or any other

substantial government interest, it may apply to the Court for a modification of its obligations,

which may include in camera review or withholding or subjecting to a protective order all or part

of the information otherwise subject to disclosure.

       For purposes of this Order, the Government includes all current or former federal, state,

and local prosecutors, law-enforcement officers, and other officers who have participated in the

prosecution, or investigation that led to the prosecution, of the offense or offenses with which the

defendant is charged. The Government has an affirmative obligation to seek from such sources all

information subject to disclosure under this Order.

       If the Government fails to comply with this Order, the Court, in addition to ordering

production of the information, may:

   (1) specify the terms and conditions of such production;

   (2) grant a continuance;

   (3) impose evidentiary sanctions;

   (4) impose sanctions on any responsible lawyer for the Government;

   (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

   (6) enter any other order that is just under the circumstances.




                                                2 of 3
       Case 1:19-cr-00808-VEC Document 114 Filed 10/29/20 Page 3 of 3




SO ORDERED.
                                             _________________________________
Date: October 29, 2020                             VALERIE CAPRONI
      New York, NY                               United States District Judge




                                    3 of 3
